Case 1:15-cr-00020-SPW Document 63 Filed 08/21/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT AUS 2.1 2020
FOR THE DISTRICT OF MONTANA a
BILLINGS DIVISION Sie eictor montane

Billings

UNITED STATES OF AMERICA,
CR 15-20-BLG-SPW

Plaintiff,
Vs. ORDER

MELVIN LEVI WOODENTHIGH,
JR,

Defendant.

 

 

Upon the Court’s own Motion,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation of
Supervised Release currently scheduled for Friday, September 4, 2020 at 10:30
a.m., is VACATED and reset to commence on Wednesday, September 2, 2020 at
1:30 p.m.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this By of August, 2020.

Lila

SUSAN P. WATTERS
U.S. DISTRICT JUDGE

 
